Citation Nr: 1807758	
Decision Date: 02/06/18    Archive Date: 02/14/18

DOCKET NO.  13-00 195	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to a disability rating in excess of 30 percent for genital herpes prior to February 23, 2010, and in excess of 60 percent thereafter.
 
2.  Entitlement to a compensable disability evaluation for pterygium, left eye.

3.  Entitlement to a compensable disability evaluation for right ear high frequency sensorineural hearing loss.

4.  Entitlement to a compensable disability evaluation for deviated nasal septum, status-post fracture in nasal spine, prior to July 12, 2017 and in excess of 10 percent thereafter.

5.  Entitlement to a compensable disability evaluation of left shoulder lipoma.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

D. M. Donahue Boushehri, Counsel 


INTRODUCTION

The Veteran served on active duty from September 1983 to July 1986 and May 1988 to July 2005.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from March 2008 and August 2010 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  The March 2008 decision reduced the Veteran's disability evaluation for genital herpes from 30 percent to noncompensable (0 percent).  The rating reduction was made subsequent to the Veteran failing to report for a periodic review of his skin disability.  

In an October 2016 decision, the Board reversed the AOJ's reduction and restored the Veteran's 30 percent disability rating for service-connected genital herpes from June 21, 2008.  An August 2017 rating decision effectuated the Board's decision and granted a disability rating of 60 percent from February 23, 2010.    

The October 2016 Board decision, remanded the other claims for additional adjudication. 

The Veteran testified before the undersigned Veterans Law Judge (VLJ) at a Travel Board Hearing in June 2016.  A transcript is included in the claims file.  

FINDINGS OF FACT

1.  Throughout the appeal period, the Veteran's herpes has been manifested by constant or near-constant systemic therapy required during the preceding 12-month period.

2.  The Veteran's left eye pterygium has been manifested by irritation, but has not been manifested by vision impairment, conjunctivitis, visual defect, or disfigurement.  

3.  The Veteran's right ear hearing loss has had a Numeric Designation of I as per Table VI of the VA schedule of ratings.

4.  Prior to July 12, 2017, the most probative evidence of record indicates that the Veteran's deviated septum has not been manifested by a 50 percent or greater obstruction of the nasal passage on both sides or by a 100 percent obstruction on one side.

5.  From July 12, 2017, the most probative evidence of record indicates that the Veteran's deviated septum has been manifested by a 50 percent or greater obstruction of the nasal passage on both sides or by a 100 percent obstruction on one side.

6.  There is no evidence of sinusitis manifested by one or two incapacitating episodes per year of sinusitis requiring prolonged (lasting four to six weeks) antibiotic treatment, or; three to six non-incapacitating episodes per year of sinusitis characterized by headache, pain, and purulent discharge or crusting.  

7.  The Veteran's left shoulder lipoma is been manifested by a bump, 4.5cm in diameter, mobile, non-tender, and resulting in no changes in the skin overlying or functional impairment.



CONCLUSIONS OF LAW

1.  The criteria for a disability rating of 60 percent, but no higher, prior to February 23, 2010 for service-connected herpes have been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. § 4.118, Diagnostic Code 7820-7806 (2017).

2.  The criteria for an evaluation in excess of 60 percent from February 23, 2010 for service-connected herpes have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. § 4.118, Diagnostic Code 7820-7806 (2017).

3.  The criteria for entitlement to an initial compensable rating for left eye pterygium have not been met.  38 U.S.C. § 1155, 5107 (2012); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.79, Diagnostic Codes 6018, 6034, 6066 (2017).

4.  The criteria for a compensable disability rating for right ear hearing loss have not been met.  38 U.S.C. § 1155, 5102, 5103, 5103A, 5107 (2012); 38 C.F.R. § 4.85, Diagnostic Code 6100 (2017).

5.  Prior to July 12, 2017, the criteria for a compensable disability rating for deviated septum  have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. § 4.97, Diagnostic Codes 6502, 6513 (2017).

6.  From July 12, 2017, the criteria for a disability rating in excess of 10 percent for deviated septum  have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. § 4.97, Diagnostic Codes 6502, 6513 (2017).

7.  The criteria for a compensable rating for lipoma of the left shoulder have not been met.  38 U.S.C. § 1155, 5107 (2012); 38 C.F.R. § 4.118, Diagnostic Codes 7800, 7819 (2017).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Board finds that the VA's duty to notify and assist has been met and the Veteran and his representative have not argued otherwise.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009); Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015); Sickels v. Shinseki, 643 F.3d 1362 (Fed. Cir 2011).


II.  Increased Rating Claims

Rules and Regulations - General

Disability ratings are determined by the application of a schedule of ratings that is based on average impairment of earning capacity.  38 U.S.C. § 1155 (2012).  Percentage ratings are determined by comparing the manifestations of a particular disability with the requirements contained in VA's Schedule for Rating Disabilities.  38 C.F.R. Part 4 (2017).  The percentage ratings contained in the Rating Schedule represent, as far as can practically be determined, the average impairment in earning capacity resulting from a disease or injury and the residual conditions in civilian occupations.  38 U.S.C. § 1155 (2012); 38 C.F.R. § 4.1 (2017).

If two ratings are potentially applicable, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2017).  In view of the number of atypical instances, it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  38 C.F.R. § 4.21 (2017).  It is the defined and consistently applied policy of VA to administer the law under a broad interpretation, consistent with the facts shown in every case.  Any reasonable doubt regarding the degree of disability is resolved in favor of the Veteran.  38 C.F.R. §§ 3.102, 4.3 (2017).

A Veteran's entire history is to be considered when making disability evaluations.  38 C.F.R. § 4.1 (2017).  Separate ratings can be assigned for separate periods of time during the claim period based on the facts found.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

      A.  Herpes 
      
Rules and Regulations - Specific

The Veteran first filed for service connection for herpes in March 2005.  In August 2005, the RO granted the Veteran's claim for service connection for herpes and assigned a 30 percent disability rating effective the date the claim was received.  In a March 2008, the RO decreased the Veteran's disability rating to noncompensable as of June 1, 2008.  An October 2016 Board decision reversed the decrease and in an August 2017 Appeals Management Center (AMC) rating decision, the 30 percent disability rating was restored.  Also in the August 2017 decision, the AMC granted an increased 60 percent effective February 23, 2010, the date which VA treatment records showed a requirement for constant systemic therapy.

The Veteran's service-connected herpes has been assigned a 30 percent disability rating prior to February 23, 2010, and a 60 percent evaluation thereafter pursuant to 38 C.F.R. § 4.118, Diagnostic Codes 7820-7806.  Hyphenated diagnostic codes are used when a rating under one code requires use of an additional diagnostic code to identify the basis for the rating assigned.  38 C.F.R. § 4.27.  Diagnostic Code 7820 provides that other skin infections should be evaluated as disfigurement of the head, face, or neck (Diagnostic Code 7800), scars (under Diagnostic Codes 7801-7805), or dermatitis (Diagnostic Code 7806), depending on the predominant disability.  38 C.F.R. § 4.118, Diagnostic Code 7820.  In this case, the Veteran's herpes does not involve his head, face, or neck, and his predominant disability does not involve scars.  Accordingly, his disability is appropriately evaluated under the criteria for dermatitis under Diagnostic Code 7806.

The Board notes that 38 C.F.R. § 4.118 was amended during the pendency of this appeal.  73 Fed. Reg. 54,708 (Sept. 23, 2008) (codified at 38 C.F.R. § 4.118, Diagnostic Codes 7800 to 7805).  However, pertinent to this appeal, this regulatory amendment did not change the rating criteria for Diagnostic Code 7806.  Even if it had, the amended criteria are only applicable to applications for benefits received by VA on or after October 23, 2008, unless review under the criteria is specifically requested.  Id.  Thus, there is no impact on the Veteran's current claim for benefits, which was received by VA prior to October 2008 and he did not request review under the revised criteria.

Under Diagnostic Code 7806, a rating of 30 percent is assigned with 20 to 40 percent of the entire body or exposed areas affected; or, systemic therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of 6 weeks or more, but not constant, during the past 12-month period.  A rating of 60 percent is assigned with more than 40 percent of the entire body or exposed areas affected; or, constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs required during the past 12-month period.

Analysis

Prior to February 23, 2010, the Board notes that private treatment records dated January 2007 to February 2010 include prescriptions for Valtrex to be taken by mouth daily for his service-connected herpes.  A December 2009 private treatment note specifically indicates the Veteran takes Valtrex daily for prophylaxis. 

The Veteran underwent a VA examination in February 2010.  The Veteran reported he has not had any outbreaks since taking medication.  His last outbreak was 10 years ago.  The examiner noted the Veteran treats herpes with Valtrex daily.  The examiner also noted the duration of treatment was constant and type systemic.  Upon physical examination, the examiner noted that no exposed areas were affected, and less than 5 percent of total body area was affected.  

During a July 2017 VA examination, the examiner noted a diagnosis of genital herpes.  The examiner noted the Veteran is treated with acyclovir and he takes daily Valtrex.  He was asymptomatic.  There was no evidence of scarring or disfigurement of the head, face, or neck.  There was also no evidence of benign or malignant neoplasms or systemic manifestations due to any skin diseases. 

The Board notes the private treatment records dated prior to February 2010 indicate the Veteran uses Valtrex, a systemic therapy, daily for his service-connected herpes.  As such, the evidence of record shows that the Veteran has used systemic therapy to control the service-connected herpes on a constant basis since at least 2007.  Accordingly, the criteria for a schedular disability rating of 60 percent under Diagnostic Code 7806 have been met.  See 38 C.F.R. §§ 4.3, 4.7, 4.118 (2017).  As such, prior to February 23, 2010, entitlement to a disability evaluation of 60 percent for herpes is warranted.

For the entire rating period, the Board finds that a rating in excess of 60 percent is not warranted.  As indicated above, a 60 percent rating is the highest disability rating available under Diagnostic Code 7806; therefore, an increased rating greater than 60 percent is not warranted under those criteria.  An increased rating greater than 60 percent is also not for application under any other pertinent rating criteria, as the evidence does not show that the Veteran's herpes caused scars affecting the head, face, or neck.  38 C.F.R. § 4.118, Diagnostic Code 7800-7805.  None of the other pertinent diagnostic codes provide for an evaluation greater than 60 percent.

The Board has considered the Veteran's statements regarding the symptoms of his service-connected herpes, including scarring and the amount of body area affected.  The Veteran's statements are competent evidence as to the symptoms of his herpes condition as these come to him through his senses.  Layno v. Brown, 6 Vet. App. 465 (1994).  However, evidence concerning the nature and extent of the Veteran's herpes has been provided by medical personnel who have examined him at various times during the current appeal and who have rendered pertinent opinions in conjunction with the physical evaluations.  The medical findings as provided in the examination reports directly address the criteria under which this type of disability is evaluated.  The Board, therefore, finds the medical findings to be of a greater probative value as to the severity of the Veteran's herpes than the statements of the Veteran.  See Robinson v. Shinseki, 557 F.3d 1355 (Fed. Cir. 2009).

As the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable.  See 38 U.S.C.A. § 5107 (b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).

      B.  Left Eye Pterygium
      
Rules and Regulations - Specific

The Veteran's disability rating for pterygium of the left eye is assigned pursuant to Diagnostic Code 6043.  Under Diagnostic Code 6043, the Veteran is assigned a disability rating based on visual impairment, disfigurement, or conjunctivitis depending on the particular findings.  As discussed below, the evidence of record is silent for a diagnosis of conjunctivitis or a disfigurement.  The Veteran has been diagnosed with a visual impairment, but the weight of the evidence indicates that this visual impairment is not a residual of his pterygium surgery.  38 C.F.R. § 4.79, Diagnostic Code 6043.

A refractive error the eyes is a developmental defect and not a disease or injury within the meaning of applicable legislation.  In the absence of superimposed disease or injury, service connection is not granted for refractive error of the eyes, including myopia, presbyopia and astigmatism, even if visual acuity decreased in service, as this is not a disease or injury within the meaning of applicable legislation relating to service connection.  See 38 C.F.R. §§ 3.303(c), 4.9

Analysis

The Veteran first filed for service connection for a bilateral eye disorder in March 2005.  In August 2005, the RO granted the Veteran's claim for service connection for bilateral eye pterygium with retinal drusen right eye and assigned a noncompensable disability rating effective the date the claim was received.  The Veteran filed an increased rating claim in December 2009, and, in August 2010, the RO recatagorized the Veteran's disability as left eye pterygium and denied the Veteran's claim for an increased rating.  The Veteran appealed.

The Veteran underwent a VA eye examination in February 2010.  At that time, the Veteran complained of dry eyes.  The examiner noted he wears contacts and underwent pterygium surgery on the right eye in 2004.  The examiner noted the Veteran only has left eye pterygium.  The examiner noted best correct visual acute at far was 20/20-2 in the right eye and 20/20 in the left eye.  Best correct visual acuity at near was 20/20 in the right eye and 20/20-1 in the left eye.  The examiner reported confrontation visual fields were full to finger count in each quadrant.  The diagnosis was pterygium in the left eye.  The examiner reported that pterygium did not cause visual impairment or disability.  Corrected vision was 20/20 bilaterally.  Pterygium nasally noted on the left, but not on the right.  The examiner stated no drusen was noted on either posterior pole.  There was no functional impairment with his occupation or daily activities.  

In an October 2010 letter, the Veteran, through his representative, argued that his pterygium causes persistent redness, irritation, and a bump.  

During a May 2011 private eye evaluation, the Veteran denied any eye pain.  The examiner noted right eye visual acuity with current prescription was 20/25 at distance and 20/70 with near vision.  The examiner noted left eye visual acuity with current prescription was 20/40 at distance and 20/30 with near vision.  The examiner indicated the Veteran's eye lids and conjunctiva exhibited no abnormalities.  The assessment was refractive error with hypermetropia.  The Veteran reported his last evaluation was in July 2007 by a civilian provider. 

During a September 2012 private eye evaluation, the Veteran denied any eye pain.  He complained of dryness and itchy eyes with contact lenses after wearing for three to four hours.  The examiner noted right eye visual acuity with current prescription was 20/60 at distance and 20/30 with near vision.  The examiner noted left eye visual acuity with current prescription was 20/25-2 at distance and 20/100 with near vision.  The examiner stated the Veteran had pterygium on the left eye extending central approximately 2mm.  The assessments were normal routine ophthalmological examination, presbyopia, and refractive error with hypermetropia.  

In private treatment records dated from February to March 2014 the examiner reported the Veteran's cornea on the left was noted to have pterygium.  Conjunctivus were noted as white and quiet.  In the February 2014 note, corrected distance vision was noted as 20/20 bilaterally. 

During a June 2016 Board hearing, the Veteran testified that he underwent laser vision correction in 2014.  

In a March 2016 VA treatment record, the Veteran denied blurred vision and stated he had eye twitching over the last three weeks. 

In a December 2016 statement, the Veteran complained of red, bloodshot eyes, itchy eyes, headaches, and eye fatigue.  The Veteran reported that since his surgery, his eye sight continued to decline until he had Lasik surgery in 2014.  He stated he still wears reading glasses and continues to have bloodshot eyes, itchy eyes, frequent headaches, and eye fatigue.  

During a July 2017 VA examination, the examiner noted diagnoses of unspecified pterygium of the left eye and dry eye syndrome.  Current symptoms were listed as eye irritation.  The examiner noted the Veteran had pterygium removal from the right eye in October 2004.  He uses lubricating drops frequently in each eye.  Corrected distance and near vision was reported as 20/40 or better.  Upon physical examination, the examiner noted pterygium on the left that does not cause decrease in visual acuity or other visual impairment.  The pterygium removed from the Veteran's right eye left no significant scarring.  The examiner stated the Veteran's dry eye syndrome is the cause of irritation including burning, itching, and pain of the right eye.  The irritation for his left eye is secondary to pterygium plus the dry eye syndrome.  The examiner also stated that dry eye syndrome could allow for or cause irritation to the pterygium. 

The weight of the evidence indicates that the Veteran is not entitled to a compensable disability rating for pterygium of the left eye.  This condition is assigned disability ratings based on visual impairment, disfigurement, and conjunctivitis.  Although the Veteran complained of irritation, the record is silent for a diagnosis of disfigurement or conjunctivitis.  The Veteran has been diagnosed with visual impairment, but the medical evidence of record indicates that the Veteran's visual impairment is the result of presbyopia and refractive error rather than the residuals of pterygium surgery of the right eye or pterygium in the left eye.  The weight of the evidence indicates that there are no current residuals of the right eye surgery.  Furthermore, although the July 2017 VA examiner indicated the Veteran's symptoms of redness and itchiness are due to nonservice-connected chronic dry eye. 

Here, the weight of the probative evidence of record simply fails to demonstrate that the residuals of the Veteran's left eye disorder results in visual impairment, disfigurement, or conjunctivitis.  Therefore, the evidence in this case is not so evenly balanced so as to allow application of the benefit-of-the-doubt rule as required by law and VA regulations.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  As such, entitlement to a compensable disability rating for pterygium of the left eye is denied.

      C.  Right Ear Hearing Loss
      
      Rules and Regulations - Specific
      
The assignment of disability ratings for hearing impairment is derived by a mechanical application of the rating schedule to the numeric designations assigned after audiometric evaluations are conducted.  Lendenmann v. Principi, 3 Vet. App. 345 (1992).  The disability rating of a hearing loss disorder is determined by applying the criteria set forth at 38 C.F.R. § 4.85 (2017).  Ratings for hearing loss range from 0 to 100 percent based on organic impairment of hearing acuity as measured by the results of controlled speech discrimination tests together with the average pure tone hearing threshold level, as measured by pure tone audiometric tests in the frequencies 1000, 2000, 3000, and 4000 Hertz, divided by four.  This average is used in all cases to determine the Roman numeral designation for hearing impairment from Table VI or VIa.  38 C.F.R. § 4.85(a), (d) (2017).

Table VI, Numeric Designation of Hearing Impairment Based on Pure Tone Threshold Average and Speech Discrimination, is used to determine a Roman numeral designation (I through XI) for hearing impairment based on a combination of the percent of speech discrimination (horizontal rows) and the pure tone threshold average (vertical columns).  The Roman numeral designation is located at the point where the percentage of speech discrimination and pure tone threshold average intersect.  38 C.F.R. § 4.85(b) (2017).

Table VII, Percentage Evaluations for Hearing Impairment, is used to determine the percentage evaluation by combining the Roman numeral designations for hearing impairment of each ear.  The horizontal rows represent the ear having the better hearing, while the vertical columns represent the ear having the poorer hearing.  The percentage evaluation is located at the point where the row and column intersect.  38 C.F.R. § 4.85(e) (2017).  Where impaired hearing is service connected in only one ear, the nonservice-connected ear will be assigned a Roman numeral I for rating purposes.  38 C.F.R. § 4.85(f) (2017).

However, where there is hearing impairment in one ear compensable to a degree of 10 percent or more as a result of service-connected disability and hearing impairment as a result of nonservice-connected disability that meets the requirements of 38 C.F.R. § 3.385 in the other ear, compensation is payable as if both disabilities were service-connected, provided the nonservice-connected disability is not the result of the Veteran's own willful misconduct.  38 C.F.R. § 3.383 (2017).

In addition, 38 C.F.R. § 4.86 applies to exceptional patterns of hearing impairment.  Under its provisions, when the pure tone threshold at each of the four specified frequencies of 1000, 2000, 3000, and 4000 Hertz is 55 decibels or more, the rating specialist will determine the Roman Numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  Each ear will be evaluated separately.  When the pure tone threshold is 30 decibels or less at 1000 Hertz, and 70 decibels or more at 2000 Hertz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  That numeral will then be elevated to the next higher numeral.  38 C.F.R. § 4.86 (2017).

An examination for the evaluation of hearing impairment for VA purposes must be conducted by a state-licensed audiologist, and must contain a pure tone audiometry test and a controlled speech discrimination test, utilizing the Maryland CNC word list.  38 C.F.R. § 4.85(a) (2017).

Analysis

The Veteran first filed for service connection in March 2005, and, in August 2005, the RO granted the Veteran service connection and assigned a noncompensable disability rating effective the date the claim was received.  The Veteran filed an increased rating claim in December 2009, and, in August 2010, the RO denied the Veteran's claim.  The Veteran appealed.

In February 2010, the Veteran underwent a VA audiological evaluation.  Puretone thresholds, in decibels, were as follows:



HERTZ


A
1000
B
2000
C
3000
D
4000
E
Average
RIGHT
20
15
10
25
22.5

Speech recognition ability was reported as 96 percent in the right ear.  The puretone threshold average was 22.5 decibels.  The Veteran reported he has to ask people to repeat themselves and routinely misunderstands what is said.  According to 38 C.F.R. § 4.85, the right ear had a designation of I, based on Table VI.  According to 38 C.F.R. § 4.85(f), the left ear had a designation of I.  The point where I and I intersect on Table VII indicates a noncompensable disability rating.

In private treatment records dated January 2007 to March 2010, the Veteran denied hearing problems. 

During a June 2016 Board hearing, the Veteran requested a new hearing test. 

In April 2017, the Veteran underwent a VA audiological evaluation.  Puretone thresholds, in decibels, were as follows:



HERTZ


A
1000
B
2000
C
3000
D
4000
E
Average
RIGHT
5
5
30
50
23

Speech audiometry revealed speech recognition ability of 100 percent.  The puretone threshold average was 23 decibels.  There was not an exceptional pattern of hearing loss. 

The Veteran reported that his difficulties with hearing affect him at work as he misunderstands what others are saying.  He also reported that he frequently interrupts meetings to ask people to repeat.  According to 38 C.F.R. § 4.85, the right ear had a designation of I, based on Table VI.  According to 38 C.F.R. § 4.85, the right ear had a designation of I, based on Table VI.  According to 38 C.F.R. § 4.85(f), the left ear had a designation of I.  The point where I and I intersect on Table VII indicates a noncompensable disability rating.

The Board notes that there is no indication in the medical evidence of record that the Veteran's symptomatology warranted evaluations other than the noncompensable evaluation assigned during the appeals period.  The assignment of staged ratings is not warranted.  See Hart, supra.

The Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim of entitlement to an increased evaluation for right ear hearing loss, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b) (2012); 38 C.F.R. § 3.102 (2016); see also Ortiz v. Principi, 274 F.3d 1361, 1365 (Fed. Cir. 2001).

The Veteran has not raised any other issues, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, 28 Vet. App. 366 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).

      D.  Deviated Septum
      
      Rules and Regulations - Specific

The Veteran's deviated septum is rated under Diagnostic Code 6502, for traumatic deviation of the septum.  Under that code, a 10 percent rating is warranted if there is a 50 percent or greater obstruction of the nasal passage on both sides or a 100 percent obstruction on one side.  38 C.F.R. § 4.97, Diagnostic Code 6502.

All forms of sinusitis are evaluated under the General Rating Formula for Sinusitis.  Under that formula, a noncompensable evaluation is awarded for sinusitis detected by x-ray only.  

A 10 percent disability rating is awarded for sinusitis manifested by one or two incapacitating episodes per year of sinusitis requiring prolonged (lasting four to six weeks) antibiotic treatment, or by three to six non-incapacitating episodes per year of sinusitis characterized by headaches, pain, and purulent discharge or crusting.

A 30 percent disability rating is awarded for sinusitis manifested by three or more incapacitating episodes per year of sinusitis requiring prolonged (lasting four to six weeks) antibiotic treatment, or by more than six non-incapacitating episodes per year of sinusitis characterized by headaches, pain, and purulent discharge or crusting.

A 50 percent disability rating is awarded for sinusitis following radical surgery with chronic osteomyelitis, or manifested by near constant sinusitis characterized by headaches, pain, and tenderness of affected sinus, and purulent discharge or crusting after repeated surgeries.

An incapacitating episode of sinusitis is specifically defined in the regulations as one requiring bed rest and treatment by a physician.  See Note to Diagnostic Code 6514.

Analysis

The Veteran first filed for service connection for a deviated septum and sinusitis in March 2005, and, in August 2005, the RO granted the Veteran service connection for old healed fracture of superior nasal spine with residual cortical deformity (claimed as sinusitis) and assigned a noncompensable disability rating effective the date the claim was received.  The Veteran filed an increased rating claim in December 2009, and, in August 2010, the RO denied the Veteran's claim.  The Veteran appealed. In an August 2017 rating decision, the AMC granted an increased 10 percent disability rating for the Veteran's deviated septum.  

A May 2008 CT sinus examination showed minimal nasal septum deviation towards the left and was otherwise unremarkable. 

In a July 2008 report of medical examination, the examiner noted nose and sinuses as normal. 

During a February 2010 VA examination, the Veteran reported that since his injury he has had recurrent sinusitis, receiving treatments at least two to three times a year.  He also stated he snores since the incident, and he wakes up many times a year.  The Veteran stated he has headaches, sinus pain, sinus tenderness, and problems with his ears.  He complained of frequent difficulty breathing, and stated it is worse in the winter.  Upon physical examination, the examiner noted 20 percent left nasal obstruction and 80 percent of right nasal obstruction.  The examiner noted there is evidence of deviation due to trauma, but no evidence of hypotrophy of turbinates, rhinoscleroma, tissue loss, scarring, or deformity of the nose.  The reported diagnoses were deviated nasal septum and chronic sinusitis.  The examiner noted the Veteran has increased tardiness and increased absenteeism resulting in significant affects on usual occupation.  The Veteran reported that he has problems every time he has sinusitis.  
In an October 2010 notice of disagreement, the Veteran asserted his nostrils are restricted by one half and causes restriction on his activities, especially any activity which requires exertion.  

During a June 2016 Board hearing, the Veteran testified that he gets bouts of sinusitis that are debilitating.  He reported he has had to take antibiotics for as long as 20 days, but it is usually only for 10 days.  The Veteran asserted he is treated for severe sinus infections three to four times per year.  

In a December 2016 statement, the Veteran asserted he has as many as three to four sinus infections per year which cause severe sickness and stress.  He would have to take time off of work to see his primary care provider for antibiotics and nasal spray.

The Veteran underwent an additional VA examination in July 2017.  The examiner noted diagnoses of chronic maxillary sinusitis, nasal spine fracture, and deviated nasal septum.  The Veteran reported he is currently asymptomatic and he suffers from sinus infections approximately two times per year.  He is treated with nasal spray daily and Cetirizine.  The examiner indicated the Veteran has had no non-incapacitating episodes of sinusitis characterized by headaches, pain and purulent discharge or crusting in the past 12 months.  The examiner also indicated the Veteran has had no incapacitating episodes of sinusitis requiring prolonged (4 to 6 weeks) of antibiotics treatment in the past 12 months.  Upon physical examination, the examiner found there was at least 50 percent obstruction of the nasal passage on both sides due to traumatic septal deviation, but no evidence of complete obstruction on either side. 

Private treatment records show treatment for sinusitis in September 2007, May 2008, November 2010, and May 2013.  VA progress notes show treatment for sinusitis in June 2011, September 2015, August 2016, and December 2016.  In a November 2010 private treatment note, the examiner noted a history of frequent sinusitis. 

In light of the above, the Board finds that an initial compensable rating for the period prior to July 12, 2017, for the Veteran's service-connected deviated septum with sinusitis disability is not warranted.  His continued noncompensable rating was based on the February 2010 VA examination which indicated that the Veteran did not have obstructions of at least 50 percent in both of his nasal passages.  Though the Veteran's documented obstruction is high, the rating criteria under either applicable Diagnostic Code 6502 for deviated septum requires either obstruction of greater than 50 percent of both nasal passages or complete obstruction of one nasal passage.  No evidence of record prior to the July 2017 VA examination indicating the Veteran met those criteria.  His treatment from 2007 to 2017 does not establish complete blockage of one nasal passage or a blockage greater than 50 percent of both passages.  Thus, the non-compensable rating is correct under Diagnostic Code 6502.

As of July 12, 2017, the evidence of record established that the Veteran had blockage of both nasal passages from persistent deviation that was greater than 50 percent.  Thus, the criteria for a 10 percent rating under Diagnostic Code 6502 were met.  

Considering the above, the Board also considered whether a separate disability rating was warranted under Diagnostic Code 6513 as that the evidence of record establishes that a diagnosis of sinusitis is associated with his service-connected deviated septum.

During the Board hearing Veteran asserted he has had sinusitis three to four times per year.  However, as noted above, the medical evidence of record does not show treatment for three to six non-incapacitating episodes per year of sinusitis.  At most, VA treatment records show two instances of sinusitis in 2016.  Furthermore, during the July 2017 VA examination, the Veteran reported sinusitis only twice per year.  As such, the Board finds that separate compensable rating under Diagnostic Code 6513 is not warranted. 

The evidence of record also does not show that the Veteran had any incapacitating episodes of sinusitis requiring prolonged antibiotic treatment lasting four to six weeks.  The Board recognizes the Veteran has undergone antibiotic treatment, but there is no evidence of record which establishes that the treatment lasted four to six weeks, as mandated by the rating criteria.  Furthermore, although the Veteran has asserted his sinusitis can be debilitating, there is no evidence of doctor prescribed bedrest required for an incapacitating episode.  There is also no evidence of record that the Veteran had sinus surgery.  For these reasons, the evidence does not support a separate assignment of a compensable disability rating for sinusitis under Diagnostic Code 6513 for any period.

The Board has considered the Veteran's claim and decided entitlement based on the evidence.  Neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record, with respect to his claims.  See Doucette v. Shulkin, 28 Vet. App. 366, 369-70 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).

      E.  Left Shoulder Lipoma
      
      Rules and Regulations - Specific
      
The VA rating schedule contains no Diagnostic Code specifically applicable to rating lipomas.  As such, the Veteran's skin disorder must be rated by analogy to a closely related disease or injury in which not only the functions affected, but the anatomical localization and symptomatology are closely analogous.  38 C.F.R. § 4.20.
      
In this case, the Veteran's lipoma is rated under Diagnostic Code 7819.  38 C.F.R. § 4.118.  Diagnostic Code 7819 provides ratings for benign skin neoplasms, which are rated as disfigurement of the head, face, or neck (Diagnostic Code 7800), scars (Diagnostic Codes 7801, 7802, 7803, 7804, or 7805), or impairment of function.  38 C.F.R. § 4.118.


Analysis

The Veteran first filed for service connection in March 2005, and, in August 2005, the RO granted the Veteran service connection and assigned a noncompensable disability rating effective the date the claim was received.  The Veteran filed an increased rating claim in December 2009, and, in August 2010, the RO denied the Veteran's claim.  The Veteran appealed.

During a February 2010 skin examination, the Veteran reported a bump on the left shoulder that had been slowly growing, but has been stable for the past 5 years.  The diagnosis was left shoulder lipoma.  The examiner reported a lipoma at the anterior part of the left shoulder that was rounded, 4.5cm in diameter, mobile, non-tender, and resulted in no changes in the overlying skin.  

In a February 2011 notice of disagreement, the Veteran asserted that he suffers from shoulder pain and limitation of motion due to his lipoma. 

During a June 2016 Board hearing, the Veteran asserted that he has osteoarthritis of the left shoulder due to his left shoulder lipoma.  

In a December 2016 statement, the Veteran asserted that he had no problems with his left shoulder until his lipoma developed.  He stated he now has limited range of motion and pain in his shoulder.  He also stated he has difficulty with grip in his left hand and arthritis in his left shoulder.  

During a July 2017 VA examination, the examiner reported a diagnosis of lipoma left shoulder.  Upon physical examination, the examiner noted a 4cm by 4cm rubbery motile subcutaneous nodule at the left shoulder.  The examiner noted there were no orthopedic manifestations of the Veteran's service-connected left shoulder lipoma.  
      
VA and private treatment records include complaints of left shoulder pain.  In a December 2011 private treatment record, the examiner noted the Veteran complained of shoulder pain due to prior trauma to his joints.  Upon physical examination, the joints were noted as normal.  In a July 2012 VA progress note, the Veteran complained of intermittent left shoulder pain for the past two years.  Upon physical examination, there was slight tenderness to the left shoulder and full range of motion.  The diagnosis was osteoarthritis.  In an August 2012 private treatment note, the Veteran complained of left shoulder pain.  He asserted he first noticed shoulder pain two years ago and was diagnosed with a partial torn tendon.  After a physical examination, the examiner noted left shoulder strain.  In a February 2012 VA progress note, the Veteran complained of a torn left shoulder.  A May 2014 private MRI report showed mild to moderate AC joint osteoarthritis.  A June 2014 VA progress note indicated a history of rotator cuff disease on the left shoulder after an injury in 2005 while on active duty.  The examiner also noted extensive degenerative joint disease but good range of motion.  

There is no evidence of record that the Veteran's left shoulder lipoma resulted in a scar that is deep, non-linear, unstable, or painful.  Although the Veteran has asserted that his service-connected lipoma has caused left shoulder arthritis and limitation of motion, the July 2017 VA examiner specifically found no evidence of orthopedic manifestations of the left shoulder lipoma.  Furthermore, the VA and private treatment records repeatedly relate the Veteran's left shoulder disorders with in-service and post-service injuries.  Accordingly, a compensable evaluation cannot be assigned under Diagnostic Code 7801(deep and non-linear scars), Diagnostic Code 7802 (superficial and non-linear scars), Diagnostic Code 7804 (unstable or painful scars), or 7805 (other disabling effects).  Additionally, as the Veteran's left shoulder lipoma was not located on his face or neck, an evaluation under Diagnostic Code 7800 is not appropriate.

For the above reasons, entitlement to a compensable disability evaluation for a service-connected left shoulder lipoma is denied for the entire period on appeal.  The evidence in this case is not so evenly balanced so as to allow application of the benefit-of- the-doubt rule.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C. § 5107(b); 38 C.F.R. § 3.102 (2017).

The Board has considered the Veteran's claim and decided entitlement based on the evidence.  Neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record, with respect to his claims.  See Doucette v. Shulkin, 28 Vet. App. 366, 369-70 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).


ORDER

Entitlement to a disability rating of 60 percent for genital herpes prior to February 23, 2010 is granted. 

Entitlement to a disability rating in excess of 60 percent for genital herpes starting February 23, 2010 is denied.

Entitlement to a compensable disability evaluation for pterygium, left eye is denied.

Entitlement to a compensable disability evaluation for right ear high frequency sensorineural hearing loss is denied.

Entitlement to a compensable disability evaluation for deviated nasal septum, status-post fracture in nasal spine, prior to July 12, 2017 and in excess of 10 percent thereafter, is denied.

Entitlement to a compensable disability evaluation of left shoulder lipoma is denied.




____________________________________________
Nathaniel J. Doan
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


